DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 06/27/2019, have been considered.

Drawings
The drawings filed on 06/27/2019 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 1, line 9 of claim 1 recites the phrase “…the shallow formation structure…”  Line 11 of each of claims 8 and 15 also recites the same phrase.  There is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of evaluating a subterranean earth formation comprising: running a process with a logging tool residing in a borehole in the earth formation to collect shallow measurements of a property of the formation, defined to be measurements of the property of the formation adjacent the borehole and adjacent the logging tool, and deep measurements of the property of the formation, defined to be measurement of the property of the formation farther away from the logging tool than the shallow measurements; performing an inversion on the shallow measurements to produce a group of possible formation models that fit the shallow measurements; applying a machine-learning algorithm to estimate the shallow formation structure, using the group of possible formation models that fit the shallow measurements, to produce a shallow formation structure; performing an inversion on the deep measurements to produce a group of possible formation models that fit the deep measurements; and expanding the shallow formation structure using the group of possible formation models that fit the deep measurements to produce a deep formation structure.

Similar limitations comprise the abstract ideas of Claims 8 and 15.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, and claim 8 is a system claim and claim 15 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “performing an inversion on the shallow measurements…”  Claim 1 additionally recites the judicial exceptions of “applying a machine-learning algorithm to estimate the shallow formation structure…,” “performing an inversion on the deep measurements…,” and “expanding the shallow formation structure using the group of possible formation models…,”   A review of the specification shows that all of these steps are performed using mathematical processes, evaluating a subterranean earth formation (see, for example, pp. ¶32-¶44 of the instant specification).
Similar limitations comprise the abstract ideas of Claims 8 and 15.
What remains of the claimed method is merely a data receiving step, collecting shallow and deep measurements of the property of the formation, and then generating data (expanding the shallow formation), each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the subterranean earth formation is evaluated.
Under Step 2B, since the only step outside the judicial exception is a generic data receiving step, the claim does not include significantly more than the judicial exception.
claim 1, as well as claims 8 and 15, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC § 103as being unpatentable over Frenkel (U.S. Patent Publication 2018/0189745 A1); in view of Dupuis (U.S. Patent 10,527,753 B2).
Regarding claim 1, Frenkel teaches a method of evaluating a subterranean earth formation (Frenkel: Abstract; ¶3 [“…to the field of interpretation of measurements made by well logging instruments for the purpose of determining the properties of earth formations.”]) comprising:
running a process with a logging tool residing in a borehole in the earth formation to collect measurements of a property of the formation, defined to be measurements of the property of the formation adjacent the borehole and adjacent the logging tool (Frenkel: FIG. 1; ¶30 [“…a transmitter coil for transmitting an oscillating signal into the adjacent surrounding geological formation 54.”]), and measurements of the property of the formation, defined to be measurement of the property of the formation farther away from the logging tool (Frenkel: FIG. 1; ¶30, ¶34 
performing an inversion on the measurements adjacent the logging tool to produce a group of possible formation models that fit the measurements adjacent the logging tool (Frenkel: FIGS. 7-10; ¶41-45 [“With this model of 3N-2 layers, a separate or joint inversion of all of the multi-array data is carried out 255. The inversion may be a constrained inversion in which resistivity values of the transition zone is constrained to lie between the resistivity values of the adjacent layers…two transition layers 303, 305 introduced at a boundary between layers 301, 305. The resistivities of 301 and 305 are denoted by Ra and Rb respectively…The tracks 353-363 also show inversion results for the individual subarrays #0-5. Results for two different inversion methods are shown: one corresponds to a 2-D inversion whereas the other corresponds to a 1-D cylindrical model.”] {Including unnumbered equation.});
applying a machine-learning algorithm to estimate the formation structure, using the group of possible formation models that fit the measurements adjacent the logging tool, to produce a formation structure (Frenkel: FIG. 1; ¶30, ¶34; FIGS. 7-10; ¶41-45, ¶52 [“…the inversion and imaging algorithms described above and shown in FIGS. 9a and 9b can use Multiscale Formation Models (MFM) depicted in both FIGS. 7 and 8.”]);
performing an inversion on the deep measurements to produce a group of possible formation models that fit the deep measurements (Frenkel: FIG. 1; ¶30, ¶34; FIGS. 7-10; ¶41-45, ¶52, {See above.}); and

However, Frenkel is silent as to explicitly teaching shallow measurements and deep measurements.
Dupuis, in a similar field of endeavor, is directed to generating a formation model (Dupuis: Abstract.).  Therein, Dupuis discloses running a process with a logging tool residing in a borehole in the earth formation to collect shallow measurements of a property of the formation, defined to be measurements of the property of the formation adjacent the borehole and adjacent the logging tool (Dupuis: FIG. 1; col 12, ln 63-64 [“In one aspect, "shallow directional resistivity" may refer to a depth of investigation of about 2 to 15 feet.”]), and deep measurements of the property of the formation, defined to be measurement of the property of the formation farther away from the logging tool than the shallow measurements (Dupuis: FIG. 1; col 12, ln 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of collecting shallow and deep measurements of the property of the formation, and performing an inversion on both the shallow and deep measurements, disclosed by Dupuis, into Frenkel, with the motivation and expected benefit of maintaining a large depth of investigation from the deep measurements, while preserving the fine resolution of an image of the formation around the borehole provided by shallow measurements.  This method for improving Frenkel, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dupuis.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Frenkel and Dupuis to obtain the invention as specified in claim 1.
Regarding claims 8 and 15, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claim 2, Frenkel, in view of Dupuis, teach all the limitations of the parent claim 1 as shown above.  Dupuis discloses performing an inversion on the deep measurements includes performing an inversion on one or more of the shallow measurements and the deep measurements and includes starting the inversion with the group of possible formation models that fit the shallow measurements (Dupuis: FIG. 5; col 14, ln 33-63 [“A 1-D inversion 502 of a set of shallow data (e.g., field signals) may be performed, for example, as discussed herein. A 1-D inversion 504 of a set of deep data (e.g., field signals) may be performed, for example, as discussed herein. Inversions 502 and 504 may occur simultaneously. Two or more inversion on separate data sets may be utilized. A 2-D model may then be built 506 from a combination of the inversions…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of performing an inversion on the deep measurements includes performing an inversion on one or more of the shallow measurements and the deep measurements and includes starting the inversion with the group of possible formation models that fit the shallow measurements, disclosed by Dupuis, into Frenkel, as modified by Dupuis, with the motivation and expected benefit of producing a combined formation structure.  This method for improving Frenkel, as modified by Dupuis, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dupuis.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Frenkel and Dupuis to obtain the invention as specified in claim 2.
Regarding claims 9 and 16, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

claim 3, Frenkel, in view of Dupuis, teach all the limitations of the parent claim 1 as shown above.  Frenkel discloses determining be measurements by the logging tool of the property of the formation are farther away from the logging tool are available and performing an inversion on one or more of the measurements adjacent the logging tool, the farther away measurements, and still farther away measurements to produce a group of possible formation models that fit the measurements, and expanding the formation structure using the group of possible formation models that fit the still farther away measurements (Frenkel: FIGS. 7a-b; ¶47-49 [“…second concept used in the present invention is based on the recognition that the different subarrays have different resolution and different depths of investigation of the earth formation…For exemplary purposes, only two models are shown in FIGS. 7a and 7b. In reality, there could be more models, up to and including the number of subarrays in the data acquisition…”]; FIGS. 8a-c; ¶49-51 [“The combination of both vertical resolution and depth of investigation aspect is illustrated by the examples in FIG. 8a-8c. Shown in FIG. 8a is a model with large cell sizes for a 2-D or 3-D inversion. The cell size for the model in FIG. 8b is smaller while the cell size for the model of FIG. 8c is smaller still. Each of the models is suitable for a 2-D or a 3-D inversion of data from a different subarray.”] {See above.}).
Dupuis discloses determining that deeper measurements of the property of the formation are available and, performing an inversion on one or more of the shallow measurements, the deep measurements, and the deeper measurements to produce a group of possible formation models that fit the deeper measurements, and expanding the deep formation structure using the group of possible formation models that fit the deeper measurements to produce a deeper formation structure (Dupuis: FIG. 5; col 14, ln 33-63 [“…this disclosure is not so limited and any two sets of (e.g., resistivity) data may be used, for example, a first set of (e.g., resistivity) data 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining be measurements by the logging tool of the property of the formation are farther away from the logging tool are available and performing an inversion on one or more of the measurements adjacent the logging tool, the farther away measurements, and still farther away measurements to produce a group of possible formation models that fit the measurements, and expanding the formation structure using the group of possible formation models that fit the still farther away measurements, disclosed by Frenkel, and determining that deeper measurements of the property of the formation are available and, performing an inversion on one or more of the shallow measurements, the deep measurements, and the deeper measurements to produce a group of possible formation models that fit the deeper measurements, and expanding the deep formation structure using the group of possible formation models that fit the deeper measurements to produce a deeper formation structure, disclosed by Dupuis, into Frenkel, as modified by Dupuis, with the motivation and expected benefit of maintaining a large depth of investigation from the deep and deeper measurements, while preserving the fine resolution of an image of the formation around the borehole provided by shallow measurements.  This method for improving Frenkel, as modified by Dupuis, was within 
Regarding claims 10 and 17, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Frenkel, in view of Dupuis, teach all the limitations of the parent claim 3 as shown above.  Dupuis discloses starting an inversion with one or more of the group of possible formation models that fit the shallow measurements and the group of possible formation models that fit the deep measurements (Dupuis: FIG. 5; col 14, ln 33-63 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of starting an inversion with one or more of the group of possible formation models that fit the shallow measurements and the group of possible formation models that fit the deep measurements, disclosed by Dupuis, into Frenkel, as modified by Dupuis, with the motivation and expected benefit of maintaining a large depth of investigation from the deep and deeper measurements, while preserving the fine resolution of an image of the formation around the borehole provided by shallow measurements.  This method for improving Frenkel, as modified by Dupuis, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Frenkel and Dupuis.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Frenkel and Dupuis to obtain the invention as specified in claim 4.
Regarding claims 11 and 18, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.
claim 5, Frenkel, in view of Dupuis, teach all the limitations of the parent claim 3 as shown above.  Frenkel discloses re-applying the machine-learning algorithm to estimate the formation structure adjacent the logging tool, using the group of possible formation models that fit the measurements adjacent the logging tool, to produce the formation structure adjacent the logging tool (Frenkel: FIG. 1; ¶30, ¶34; FIGS. 7-10; ¶41-45, ¶52 {See above.}).
Regarding claims 12 and 19, each claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Frenkel, in view of Dupuis, teach all the limitations of the parent claim 3 as shown above.  Dupuis discloses fixing formation inversion results at the shallow formation structure for a shallow radial interval from a wall of the borehole to a shallow distance from the wall of the borehole, applying the machine-learning algorithm to estimate the deep formation structure, using the group of possible formation models that fit the deep measurements, to produce a deep formation structure, fixing the formation inversion results at the deep formation structure for a deep radial interval from the shallow distance from the wall of the borehole to a deep distance from the wall of the borehole, applying the machine-learning algorithm to estimate the deeper formation structure, using the group of possible formation models that fit the deeper measurements, to produce a deeper formation structure, and fixing the formation inversion results at the deeper formation structure for a deeper radial interval from the deep distance from the wall of the borehole to a deeper distance from the wall of the borehole (Dupuis: FIG. 5; col 14, ln 33-67 [“First, a set of data (e.g., electromagnetic field signals induced in a formation) is provided. In one aspect, an interval of the formation where 40 the possibility (e.g., a selected probability) of a fault exists is selected. For example, the possibility (e.g., a See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of fixing formation inversion results at the shallow formation structure for a shallow radial interval from a wall of the borehole to a shallow distance from the wall of the borehole, applying the machine-learning algorithm to estimate the deep formation structure, using the group of possible formation models that fit the deep measurements, to produce a deep formation structure, fixing the formation inversion results at the deep formation structure for a deep radial interval from the shallow distance from the wall of the borehole to a deep distance from the wall of the borehole, applying the machine-learning algorithm to estimate the deeper formation structure, using the group of possible formation models that fit the deeper measurements, to produce a deeper formation structure, and fixing the formation inversion results at the deeper formation structure for a deeper radial interval from the deep distance from the wall of the borehole to a deeper distance from the wall of the borehole, disclosed by Dupuis, into Frenkel, as modified by Dupuis, with the motivation and expected benefit of maintaining a large depth of investigation from the deep and deeper measurements, while preserving the fine resolution of an image of the formation around the borehole provided by shallow measurements.  This method for improving Frenkel, as modified by Dupuis, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Frenkel and Dupuis.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Frenkel and Dupuis to obtain the invention as specified in claim 6.
claims 13 and 20, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Frenkel, in view of Dupuis, teach all the limitations of the parent claim 1 as shown above.  Dupuis discloses fixing the formation inversion results at the shallow formation structure for a shallow radial interval from a wall of the borehole to a shallow distance from the wall of the borehole, applying the machine-learning algorithm to estimate the deep formation structure, using the group of possible formation models that fit the deep measurements, to produce a deep formation structure, and fixing the formation inversion results at the deep formation structure for a deep radial interval from the shallow distance from the wall of the borehole to a deep distance from the wall of the borehole (Dupuis: FIG. 5; col 14, ln 33-67 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of fixing the formation inversion results at the shallow formation structure for a shallow radial interval from a wall of the borehole to a shallow distance from the wall of the borehole, applying the machine-learning algorithm to estimate the deep formation structure, using the group of possible formation models that fit the deep measurements, to produce a deep formation structure, and fixing the formation inversion results at the deep formation structure for a deep radial interval from the shallow distance from the wall of the borehole to a deep distance from the wall of the borehole, disclosed by Dupuis, into Frenkel, as modified by Dupuis, with the motivation and expected benefit of maintaining a large depth of investigation from the deep and deeper measurements, while preserving the fine resolution of an image of the formation around the borehole provided by shallow measurements.  
Regarding claim 14, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2003/0028324 A1, to Xiao et al., discloses methods for automatically estimating dip angle through joint interpretation of multi-array induction and multi-component induction measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JEFFREY P AIELLO/Examiner, Art Unit 2864